DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/13/2021.  Applicant included additional claims 21-28 for examination, however these claims do not fall within the metes and bounds of the elected invention I and are restrictable themselves since invention claim 21 is drawn to a method which does not require the apparatus of invention I, claim 1, as claim 1 calls for a means for collecting liquid air from an output of the second air cycle machine, wherein under 35 U.S.C. 112(f), the means includes a vacuum system, a liquid air condensate pump system, and a cryogenic liquid reservoir.  Therefore, it would be improper to examine claims 21-28.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-10 are rejected for being dependent on claim 1.

Claim 1 recites the limitation “a first air cycle machine operable to output a cooling air stream based on a first air source”,  in lines 3-4, which is indefinite for being unclear what is meant by “based on a first air source”.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “a first air cycle machine operable to intake air from a first air source and output a cooling air stream” for purposes of examination.

Claim 1 recites the limitation “a second air cycle machine operable to output a chilled air stream at a cryogenic temperature based on a second air source cooled by the cooling air stream of the first air cycle machine”, in lines 5-7, which is indefinite for being unclear what is meant by “based on a second air source”.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “a second air cycle machine operable to intake a second air source and output a chilled air stream, wherein the second air source is cooled by the cooling air stream of the first air cycle machine” for purposes of examination.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a means for collecting liquid air from an output of the second air cycle machine”, wherein “a means” is the placeholder, coupled with the functional limitation of “for collecting liquid air” in claim 1.  Based on Applicant’s specification, paragraph 0083 state “…here the means for collecting liquid air is a liquid air collection system that includes a vacuum system, a liquid air condensate pump system operable to urge the liquid air through a feeder line, and a cryogenic liquid reservoir operably coupled to the feeder line.”, therefore the means will be interpreted as including a vacuum system, a liquid air condensate pump system, and a cryogenic liquid reservoir.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi (US 5,517,978), in view Mills (US 2013/0086927), and in further view of Glenn et al. (US 4,681,602).

Regarding claim 29, Yi teaches a system (Fig. 1) for an aircraft, the system comprising:
	an engine (146; see column 5, lines 19-27, “The internal combustion engine may be any type of internal combustion engine including, for example, automobiles, airplanes”) operable to product thrust for the aircraft;
	a cryogenic cooling system (116 and 128) operable to receive an air flow (114) and output a chilled air stream (stream leaving HXs 116 and 118)) at a cryogenic temperature (170 R is a cryogenic temperature; see column 3, lines 23-25, “Generally, the partially liquefied air 120 is in a range of about 170-190 R”);

	A cryogenic air separator (10) in fluid communication with the liquid air collection system, the cryogenic air separator operable to separate gaseous nitrogen (nitrogen gas leaving in line 124) and liquid oxygen (liquid oxygen in line 126) from liquid air collected by the liquid air collection system.

Although Yi teaches wherein the engine is on an airplane, the engine is not explicitly taught to be a gas turbine engine.

Mills teaches an aircraft which is propelled by a gas turbine engine (Fig. 2, 20).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the engine of Yi to be a gas turbine engine as taught by Mills in order to provide the predictable result of using an engine with greater thrust and efficiency which allows the aircraft to fly higher and faster.

Yi does not teach wherein the one or more air flows come from the gas turbine engine.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Yi such that the one or more air flows come from the gas turbine engine as bleed air, as taught by Glenn, in order to provide the predictable result of reducing the power requirement of the compressor 102 of Yi since the bleed air will already have above atmospheric pressure due to being drawn from the gas turbine engine and therefore increase the efficiency of the system.

Regarding claim 30, Yi, as modified, teaches the system of claim 29, and Yi further teaches wherein the gaseous nitrogen is supplied to a fuel system (142 which mixes the nitrogen enriched air with air 140) of the aircraft, and the liquid oxygen (in line 134) is supplied (by pump 132) to a compressor stream (stream 139 which is air compressed from combustion in 146) of the gas turbine engine of the aircraft.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claims 2-10 would be allowable for being dependent on claim 1.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art either alone or in combination does not teach the cryogenic cooling .  

Burkhart, Sr. (US 2017/0356311) teaches (discussed further below) the means for collecting liquid air, interpreted under 35 U.S.C. 112f as being: a vacuum system, a liquid air condensate pump system, and a cryogenic liquid reservoir.  Burkhart does not teach the vacuum system.  Burkhart also fails to teach wherein the second air source is cooled by the cooling air stream of a first air cycle machine and the prior art lacks evidence for modifying the cryogenic cooling system.  
Burkhart teaches a cryogenic cooling system (Fig. 1) for an aircraft (providing power to an aircraft; see paragraph 0034), the cryogenic cooling system comprising: 
a second air cycle machine (comprising 18, 20, 26, 28) operable to intake a second air source (mechanically capable of taking in air from air source 16, since the second air cycle machine intakes gas in to the power turbine 18) and output a chilled air stream (stream leaving JT valve 26) at a cryogenic temperature (the temperature of stream leaving the JT valve 26 is at a cryogenic temperature and is stored as a liquid in cryogenic Dewar 11; see paragraph 0024), wherein the second air source is cooled by the cooling air stream of the first air cycle machine; and 
a means for collecting liquid air (a liquid air condensate pump system 14, and a cryogenic liquid reservoir 11) from an output (output of JT valve 26) of the second air cycle machine.


    PNG
    media_image1.png
    727
    594
    media_image1.png
    Greyscale

Figure 1: Fig. 1 of Burkhart.

Army (US 2016/0047561) teaches (discussed further below) the first and second air cycle machines according to claim 1, as well as wherein the second air source is cooled by the cooling air stream of the first air source, however there lacks evidence/motivation for modifying Army such that the chilled air stream from the second air cycle machine is at a cryogenic temperature, nor is there a means for collecting liquid air  from the output of the second air cycle machine.  
Army teaches a cooling system (Fig. 1) for an aircraft, comprising

	a second air cycle machine (comprising 52 and 54) operable to intake a second air source (bleed air from engine by way of pipe 100) and output a chilled air stream (stream leaving turbine 56), wherein the second air source is cooled (by way of HX 24; the ram air is conveyed by fan 40 over the bleed air passing through HX 24) by the cooling air stream of the first air cycle machine.


    PNG
    media_image2.png
    459
    733
    media_image2.png
    Greyscale

Figure 2:  Fig. 1 of Army.

Gupta et al. (US 4,262,495) teaches a cooling system for an aircraft, comprising
	a first air cycle machine (comprising 11’ and 12’) operable to intake a first air source (“cabin air”) to output a cooling air stream (stream leaving turbine 11’) which is 
	a second air cycle machine (comprising 66 and 68) operable to intake a second air source (“Fresh bleed air from engine”) and output a chilled air stream (stream leaving turbine 68), wherein the second air source is cooled (using primary heat exchanger 64) by the cooling air stream of the first air cycle machine (by way of line 24’ which cools the second source using HX 64).


    PNG
    media_image3.png
    568
    621
    media_image3.png
    Greyscale

Figure 3:  Fig. 2 of Gupta.


Culp (US 2012/0118148) teaches a dehumidification system, including a means for collecting liquid from air, comprising a vacuum pump system (Fig. 1, 52), a liquid reservoir (58) and a liquid pump (60).


    PNG
    media_image4.png
    408
    899
    media_image4.png
    Greyscale

Figure 4:  Fig. 1 of Culp.
Response to Arguments
Applicant's arguments filed 12/13/2021, with respect to the traversal of the species restriction as well as the addition of new claims 21-28 have been fully considered but they are not persuasive. 
Applicant argues that the species restriction is improper.  Although dependent claim 8 is be generic to each of the species, each of the species presents different structure which are non-obvious variants of each other requiring different searches.  Therefore, the argument that the species restriction should be withdrawn is not persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763